Citation Nr: 9922998	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved death pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had active service from November 1951 to October 
1953.  He died in January 1992.  The appellant has been 
recognized as his surviving spouse.  

An appeal has been taken from a July 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office Detroit, 
Michigan, Committee on Waivers and Compromises that the 
appellant's request for waiver of recovery of an overpayment 
had not been timely filed and, therefore, could not be 
considered on its merits.  The overpayment is in the amount 
of $1,982.  The case was initially before the Board of 
Veterans' Appeals (Board) in January 1999 when it was 
remanded for further action.  The case is again before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  In December 1992 the regional office awarded the 
appellant improved death pension commencing April 1, 1992.  
Her award was based on her reported annual income of $3,315 
in wages.  

2.  In March 1994 the regional office notified the appellant 
that, since it had not received the income statement sent to 
her, payments had been terminated effective April 1, 1992.  
An overpayment was declared as a result.  

3.  In a letter dated June 23, 1994, the appellant was 
notified of the overpayment in her account of $1,982. 

4.  A request for waiver of recovery of the indebtedness was 
received from the appellant on June 30, 1995.
CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of improved death pension benefits was not timely 
submitted and may not be considered on its merits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  In this regard, the 
appellant had maintained that she had never received an 
eligibility verification report as stated in the statement of 
the case for reporting income from April 1992 through March 
1993.  She stated that if she had received such a report she 
would have completed it and submitted it as she did the 
report reflecting her income from April 1993 through March 
1994.  The Board accordingly requested in its January 1999 
remand that the appellant be sent another eligibility 
verification report for completion and return reflecting her 
income from all sources from April 1992 to March 1993 as well 
as all unreimbursed medical expenses paid during that time.  
The Board asked that the regional office thereafter make any 
necessary adjustment in the amount of the overpayment under 
the provisions of 38 C.F.R. § 3.661(1)(b)(2)(ii) depending on 
the income reported by the appellant for the period from 
April 1992 to March 1993.  

In February 1999, the regional office complied with the 
Board's request and sent the eligibility verification report 
to the appellant for completion and return.  However, the 
appellant did not complete and return the report.  
Accordingly, the Board concludes that the appellant is no 
longer disputing the indebtedness and the Board will base its 
decision regarding timeliness of her request for waiver of 
recovery of the overpayment on the basis of the evidence of 
record. 

Recovery of overpayments of any benefits under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who receives such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver had demonstrated to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such individual's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  

The record reflects that in December 1992 the regional office 
awarded the appellant improved death pension commencing in 
April 1992.  Her award was based on her reported annual 
income of $3,315 in wages.  

In March 1994 the regional office notified the appellant 
that, since it had not received the income statement sent to 
her, her payments had been terminated effective April 1, 
1992.  It was stated that no further payments could be made 
until her income report was received.  She was asked to use 
the attached VA Form 21-0518 (Eligibility Verification 
Report) to submit the report if she had lost her prior income 
statement.  

In a letter dated June 23, 1994, the appellant was notified 
of the overpayment in her account of $1,982.  That letter 
also informed her that she had the right to dispute the debt 
and had the right to request a waiver of the debt within 180 
days. 

On June 30, 1995, the VA received a request for waiver of 
recovery of the indebtedness from the appellant.  That was 
some one year following the date of the notice to her of the 
indebtedness.  Thus, it is apparent that the appellant's 
request for waiver of recovery of the overpayment of improved 
death pension was not timely submitted and she has given no 
indication that there were circumstances beyond her control 
which are relevant.  Therefore, the request for waiver may 
not be considered on its merits.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.  Although the appellant has indicated that 
she does not have the funds to repay the indebtedness, that 
matter would not provide a basis for favorable action in 
connection with her appeal.  The Board has carefully reviewed 
the entire record in this case; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  


ORDER

The appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits was not timely 
filed.  The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

